DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
With respect to claim 1, in line 13 “into to allow” reads awkwardly and has been interpreted as --to allow--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,928,271 (‘271) in view of Bohannan et al. (4,901,575). 

With respect to claim 1 of the instant application, ‘271 teaches in claim 1, a system for quantifying a risk of failure of a structure in response to an event or loading of the structure being designed to withstand an event not exceeding an event limit, the structure having an as-designed condition, the system comprising: at least one sensor placeable at a location of the structure and configured to detect movement of the structure at the location and to generate an output signal indicative of movement of the structure at the location; a computing device having a processor and memory and being connectable to the at least one sensor, the computing device comprising: a data collection module to receive the output signal and store the output signal as measured data in memory; a data processing wherein determining the dynamic response includes determining one of a spectral response, a mode shape, and a non-linear damping characteristic, the data processing module further determining an as-is condition from one of the spectral response, mode shape and non-linear damping characteristic; and a risk ratio processor to determine a risk ratio of the structure by comparing the as-is condition with the as-designed condition, the risk ratio quantifying a risk of failure of the structure to withstand an event limit. 
‘271 remains silent regarding the data processing module configured to separate the low amplitude data from high amplitude data in the measured data to allow for processing of the low amplitude data; connect the low amplitude data to form continuous low amplitude time history data for detailed processing.
Bohannan et al. teaches a similar system having a data processing module (20, Fig. 1) configured to separate low amplitude data from high amplitude data (Col. 10, ln. 34-38) in the measured data (i.e. data measured by sensors 10) to allow for processing of the low amplitude data (Col. 14, ln.6-13).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the data processing module of ‘271 to include the structure and algorithmic control logic of Bohannan et al. for processing the measured data because Bohannan et al. teaches such structure and control logic improves the ease of processing the detected signals, thereby ensuring a more precise measurement regardless of the nature of loading, Col. 24 ln. 5-15.

With respect to claim 2 of the instant application, ‘271 teaches in claim 2 as modified by Bohannan et al. the data collection module (i.e. the portion of 9) stores the continuous low amplitude time history data (as taught by Bohannan et al.).

With respect to claim 3 of the instant application, ‘271 teaches in claim 3, the data processing module determines a spectral response applying a Fast Fourier Transform to the time history data.

With respect to claim 4 of the instant application, ‘271 teaches in claim 4, the system having a plurality of sensors selectively placeable at a plurality of locations of the structure, each of the plurality of sensors generating an output signal indicative of movement of the structure at each of the plurality of locations, wherein determining the mode shape comprises comparing the output signal of each of the plurality of sensors at a first location, with the output signal of each of the plurality of sensors at a second location, the first and second location being one of vertically and horizontally separated.

With respect to claim 5 of the instant application, ‘271 teaches in claim 5 the data collection module stores the output signal as time history data, and wherein the data processing module determines a non-linear damping characteristic using a random decrement method modified to consider a single mode of vibration in the time history data.

With respect to claim 6 of the instant application, ‘271 teaches in claim 6, the system further comprises a plurality of sensors located at a plurality of locations of the structure, and wherein the data processing module determines a mode shape by determining a magnitude of movement of each of the plurality of sensors at each of the plurality of locations.

With respect to claim 7 of the instant application, ‘271 teaches in claim 7 the system further comprising a plurality of sensors.

With respect to claim 8 of the instant application, ‘271 teaches in claim 8 the system wherein one of the plurality of sensors comprises a reference sensor, and one of the plurality of sensors comprises a traveler sensor, the reference sensor being placed at a first location of the structure, and the traveler sensor being placed at a plurality of locations of the structure, wherein the data collection module receives the output signal from the reference sensor at the first location, and from the traveler sensor at each of the plurality of locations.

With respect to claim 9 of the instant application, ‘271 teaches in claim 9 the system wherein the at least one sensor comprises one of an accelerometer, a geophone, a strain gage, a geo-positioning system and a displacement transducer.

With respect to claim 10 of the instant application, ‘271 teaches all that is claimed in the above rejection of claim 1, but remains silent regarding wherein the separating of low amplitude data from high amplitude data in the measured data includes identifying portions of the measured data that reflect the influence of forces and added mass.
Bohannan et al. teaches the system/method wherein the separating of low amplitude data from high amplitude data in the measured data (as taught in Bohannan et al.) includes identifying portions of the measured data that reflect the influence of forces and added mass (as Bohannan et al. teaches in Col. 1 ln. 43-45 using a transient load as a stress-event caused by a mass to the structure) and in Col. 14 ln. 6-13 and Col. 18 ln. 57-64, the data processor identifies portions of the measured data influenced by the forces and added masses that create the fatigue events and stores them).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify ‘271 to include the structure and algorithmic control logic of Bohannan et al. for processing the measured data because Bohannan et al. teaches such structure and control logic improves the ease of processing the detected signals, thereby ensuring a more precise measurement regardless of the nature of loading, Col. 24 ln. 5-15.

With respect to claim 11, ‘271 as modified by Bohannan et al. teaches the system wherein the separating of low amplitude data from high amplitude data in the measured data (as taught in Bohannan et al.) includes removing the identified portions (Col. 16 ln. 6-13; Col. 18 ln. 28-38, as the signal are separate to differentiate changes in the detected waveform for correlation).

With respect to claim 12 of the instant application, ‘271 teaches in claim 10 the system wherein the data collection module comprises a data logger.

With respect to claim 13 of the instant application, ‘271 teaches the claimed invention in claim 13.

With respect to claim 14 of the instant application, ‘271 teaches the claimed invention in claim 14.

With respect to claim 15 of the instant application, ‘271 teaches the claimed invention in claim 15.

With respect to claim 16 of the instant application, ‘271 teaches in claim 17, a method for quantifying a risk of failure of a structure in response to an event or loading, the structure being designed to withstand an event not exceeding an event limit, the structure having an as-designed condition, the method being carried out by a system comprising: at least one sensor placeable at a location of the structure and configured to detect movement of the structure at the location and to generate an output signal indicative of movement of the structure at the location; a computing device having a processor and memory and being connectable to the at least one sensor, the computing device having a program of instruction stored in memory that, when executed, cause the processor to: receive the output signal and store the output signal as measured data in memory; wherein determining the dynamic response includes determining one of a spectral response, a mode shape, and a non-linear damping characteristic, the data processing module further determining an as-is condition from one of the spectral response, mode shape and non-linear damping characteristic and determine a risk ratio of the structure by comparing the as-is condition with the as-designed condition, the risk ratio quantifying a risk of failure of the structure to withstand an event limit. 
‘271 remains silent regarding separate low amplitude data from high amplitude data in the measured data to allow for processing of the low amplitude data; connect the low amplitude data into a continuous time history for detailed processing; connect the low amplitude data to form continuous low amplitude time history data for detailed processing; determine a dynamic response of the structure from continuous low amplitude time history data; connect the low amplitude data to form continuous low amplitude time history data for detailed processing.
Bohannan et al. teaches a similar system having a data processing module (20, Fig. 1) configured to separate low amplitude data from high amplitude data (Col. 10, ln. 34-38) in the measured data (i.e. data measured by sensors 10) to allow for processing of the low amplitude data (Col. 14, ln.6-13).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the data processing module of ‘271 to include the structure and algorithmic control logic of Bohannan et al. for processing the measured data because Bohannan et al. teaches such structure and control logic improves the ease of processing the detected signals, thereby ensuring a more precise measurement regardless of the nature of loading, Col. 24 ln. 5-15.

With respect to claim 17 of the instant application, ‘271 teaches the recited limitations in claim 18.

With respect to claim 18 of the instant application, ‘271 teaches the recited limitations in claim 19.

With respect to claim 19 of the instant application, ‘271 teaches the recited limitations in claim 20.

With respect to claim 20 of the instant application, ‘271 teaches the recited limitations in claim 21.

With respect to claim 21, ‘271 et al. as modified by Bohannan et al. teaches the system/method wherein the separating of low amplitude data from high amplitude data in the measured data (as taught in Bohannan et al.) includes identifying portions of the measured data that reflect the influence of forces and added mass (as Bohannan et al. teaches in Col. 1 ln. 43-45 using a transient load as a stress-event caused by a mass to the structure) and in Col. 14 ln. 6-13 and Col. 18 ln. 57-64, the data processor identifies portions of the measured data influenced by the forces and added masses that create the fatigue events and stores them).

With respect to claim 22 of the instant application, ‘271 as modified by Bohannan et al. teaches the system/method wherein the separating of low amplitude data from high amplitude data in the measured data (as taught in Bohannan et al.) includes removing the identified portions (Col. 16 ln. 6-13; Col. 18 ln. 28-38, as the signal are separate to differentiate changes in the detected waveform for correlation).

With respect to claim 23 of the instant application, ‘271 teaches the recited limitations in claim 22.

With respect to claim 24 of the instant application, ‘271 teaches the recited limitations in claim 23.

With respect to claim 25 of the instant application, ‘271 teaches the recited limitations in claim 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-18, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (2016/0084961) in view of Bohannan et al. (4,901,575), further in view of Rui et al. (Damage detection of bridge beam subjected to moving loads based on energy ratio from vibration response).

With respect to claim 1, Morishita et al. teaches a system for quantifying a risk of failure (i.e. a safety diagnosis, [0021]) of a structure (1) in response to an event (i.e. like an earthquake) of the structure (1) being designed to withstand an event (like an earthquake) not exceeding an event limit, the structure (1) having an as-designed condition (i.e. mode shape response based on a design drawing of the structure), the system comprising: at least one sensor (2) placeable at a location (as seen in Fig. 1) of the structure (1) and configured to detect movement of the structure [0038] at the location and to generate an output signal indicative of movement of the structure at the location (Fig. 11); a computing device (4, Fig. 2) having a processor (9) and memory (11) and being connectable to the at least one sensor (2, as seen in Fig. 2), the computing device (4) comprising: a data collection module (i.e. a portion of 9 that receives signal 3) to receive the output signal (3) and store the output signal as measured data in memory (11); a data processing module (9) to determine a dynamic response of the structure from the continuous low amplitude time history data (i.e. the measured data [0048-0049]), wherein determining the dynamic response includes determining one a mode shape [0048-0049], theApplicants: Winant, Thomas Arthur et al. Inventors: Winant, Thomas Arthur et al.Application No.: 15/629,694Atty. Docket No.: 3021-2Page 10 of 30data processing module (9) further determining an as-is condition (14) from mode shape (Fig. 4); and a risk ratio processor (11) to determine a risk by comparing the as-is condition (i.e. 14) with the as-designed condition (i.e. a risk is determined based on the mode shape response in the structure and if that mode shape has entered a dangerous region; [0040], [0049-0053].
Morishita et al. remains silent regarding the data processing module configured to separate the low amplitude data from high amplitude data in the measured data to allow for processing of the low amplitude data; connect the low amplitude data to form continuous low amplitude time history data for detailed processing and a risk ratio processor to determine a risk ratio.
Bohannan et al. teaches a similar system having a data processing module (20, Fig. 1) configured to separate low amplitude data from high amplitude data (Col. 10, ln. 34-38) in the measured data (i.e. data measured by sensors 10) to allow for processing of the low amplitude data (Col. 14, ln.6-13).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the data processing module of Morishita et al. to include the structure and algorithmic control logic of Bohannan et al. for processing the measured data because Bohannan et al. teaches such structure and control logic improves the ease of processing the detected signals, thereby ensuring a more precise measurement regardless of the nature of loading, Col. 24 ln. 5-15.
Morishita as modified by Bohannan et al. remains silent regarding a risk ratio processor to determine a risk ratio.
Rui et al. teaches a similar system that includes control logic that determines a risk ratio Pk, defined by equation 1) of a structure (bridge) by comparing the as-is condition (x) with the as-designed condition (                        
                            
                                
                                    x
                                
                                -
                            
                        
                    ).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the system of Morishita et al. to include the control logic taught in Rui such that the processor (11) uses the as-is condition and as-designed condition to determine damage as taught in Rui et al. because using such a ratio, allows the system to ascertain the structure’s integrity without the need for complex signal processing, Section 1, Introduction, pg. 260, Col. 2 para. 3 of Rui et al.).
The method steps of claim 16 are performed by the rejected structure of claim 1.

With respect to claim 2, Morishita et al. as modified teaches the system wherein the data collection module (i.e. the portion of 9) stores the continuous low amplitude time history data, (as Fig. 10 of Morishita et al. teaches the time history data and as modified by Bohannan et al. stores the low amplitude of that data).

With respect to claim 3, Morishita et al. teaches the system wherein the data processing module (9) determines a spectral response (Fig. 10) applying a Fast Fourier Transform to the time history data [0124].
The method steps of claim 17 are performed by the rejected structure of claim 3.

With respect to claim 4, Morishita et al. teaches the system ([0110-0114]) further comprising a plurality of sensors (341 and 32, Fig. 7B) selectively placeable at a plurality of locations of the structure (as seen in Fig. 7B, where each sensor is placed at different height locations on the structure 1), each of the plurality of sensors (31 and 32) generating an output signal indicative of movement of the structure at each of the plurality of locations [0076] wherein determining the mode shape comprises comparing the output signal of each of the plurality of sensors at a first location (i.e. a location of 31), with the output signal of each of the plurality of sensors at a second location (i.e. a location of 32), the first and second locations being horizontally separated (as seen in Fig. 7B) . 
The method steps of claim 18 are performed by the rejected structure of claim 4.

With respect to claim 6, Morishita et al. teaches the system wherein the system further comprises a plurality of sensors (31 and 32) located at a plurality of locations of the structure (Fig. 7B) and wherein the data processing module (9) determines a mode shape by determining a magnitude of movement of each of the plurality of sensors at each of the plurality of locations (abstract of Morishita).
The method steps of claim 20 are performed by the rejected structure of claim 6.

With respect to claim 7, Morishita et al. teaches the system further comprises a plurality of sensors (31 and 32).

With respect to claim 9, Morishita et al. teaches the system wherein the at least one sensor comprises a geo position system (2).

With respect to claims 10 and 21, Morishita et al. as modified by Bohannan et al. teaches the system/method wherein the separating of low amplitude data from high amplitude data in the measured data (as taught in Bohannan et al.) includes identifying portions of the measured data that reflect the influence of forces and added mass (as Bohannan et al. teaches in Col. 1 ln. 43-45 using a transient load as a stress-event caused by a mass to the structure) and in Col. 14 ln. 6-13 and Col. 18 ln. 57-64, the data processor identifies portions of the measured data influenced by the forces and added masses that create the fatigue events and stores them).

With respect to claims 11 and 22, Morishita et al. as modified by Bohannan et al. teaches the system/method wherein the separating of low amplitude data from high amplitude data in the measured data (as taught in Bohannan et al.) includes removing the identified portions (Col. 16 ln. 6-13; Col. 18 ln. 28-38, as the signal are separate to differentiate changes in the detected waveform for correlation).

With respect to claim 12, Morishita et al. as modified by Bohannan et al. teaches the system wherein the data collection module comprises a data logger (i.e. a portion of 9 that receives signal 3 that logs the signals for processing).

With respect to claims 13 and 23, Morishita et al. as modified teaches all that is claimed in the above rejection of claims 1 and 16, but remains silent regarding the risk ratio processor as modified by Rui et al. determines a risk ratio of the structure by comparing the as-is condition with the as-designed condition using the formula where 

    PNG
    media_image1.png
    98
    204
    media_image1.png
    Greyscale

Frm and Frd are, respectively, a displacement force experienced by the structure for the as-is and as-designed and are, respectively, the damping of mode r for the as-is and as-designed conditions, and fid and fim are, respectively, the resonant frequency for the as-is and as-designed conditions.
However, since the general variables are taught by Morishita as modified by Rui et al as, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to derive the claimed equation using the known variables as taught by Rui et al. in the calculation of the risk ratio, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, such a modification improves upon the detection of a preliminary failure by optimizing equations using the known the variables as detected over time.

With respect to claims 14 and 24, Morishita et al. as modified teaches all that is claimed in the above rejection of claims 1 and 16, including a displacement per unit force (via Rui et al., Section III) but remains silent regarding wherein the data processing module further determines the displacement per unit force for the as-is condition using the formula

    PNG
    media_image2.png
    90
    216
    media_image2.png
    Greyscale

 where Xrm is a displacement experienced by the structure, Frm is a displacement force experienced by the ℑru is the damping of mode r, frm is the resonant frequency, and M is the modal mass of the structure.
However, since the general variables are taught by Morishita as modified by Rui et al as, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to derive the claimed equation using the known variables as taught by Rui et al. in the calculation of the force displacement, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, such a modification improves upon the detection of a preliminary failure by optimizing equations using the known the variables as detected over time.

With respect to claims 15 and 25, Morishita et al. as modified teaches all that is claimed in the above rejection of claims 1 and 16, including a displacement per unit force (via Rui et al., Section III) but remains silent regarding wherein the data processing module further determines the displacement per unit force for the as-designed condition using the formula

    PNG
    media_image3.png
    78
    157
    media_image3.png
    Greyscale

 where Xrd is a displacement experienced by the structure, Frdis a displacement force experienced by the stru is the damping of mode r, frd is the resonant frequency, and M is the modal mass of the structure.
However, since the general variables are taught by Morishita as modified by Rui et al as, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to derive the claimed equation using the known variables as taught by Rui et al. in the calculation of the force displacement, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, such a modification improves upon the detection of a preliminary failure by optimizing equations using the known the variables as detected over time.

With respect to claim 15, Morishita et al. as modified teaches the method wherein the output signal comprises time history data (Fig. 10), and wherein determining a spectral response (Fig. 10) further comprises applying a Fast Fourier Transform to the time history data [0124].

Claims 5, 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (2016/0084961) in view of Bohannan et al. (4,901,575) and Rui et al. (Damage detection of bridge beam subjected to moving loads based on energy ratio from vibration response), as applied to claims 1 and 16, further in view of Duron et al. (2005/0125197).

With respect to claim 5, Morishita et al. as modified  teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the data collection module stores the output signal as time history data, and wherein the data processing module determines a non-linear damping characteristic using a random decrement method modified to consider a single mode of vibration in the time history data and eliminate mathematical singularities. 
Duron teaches a similar system wherein a data collection module (9, 109, 209, etc.) stores the output signal as time history data (Fig. 10), and wherein the data processing module (9, 109, 209, etc.) determines a non-linear damping characteristic [0183-0187] using a random decrement method (1005) modified to consider a single mode of vibration in the time history data (for example, Fig. 21a) and eliminate mathematical singularities (i.e. via filtering the data, Fig. 15 [0135-0136]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Morishita to include the data processing taught by Duron because Duron teaches such processing aids in filtering out known sources unrelated to the structure, thereby ensuring a more accurate data response of only the structure [0136].
The method steps of claim 19 are performed by the rejected structure of claim 5.

With respect to claim 8, Morishita et al. teaches all that is claimed but remains silent regarding one of the plurality of sensors comprises a reference sensor, and one of the plurality of sensors comprises a traveler sensor, the reference sensor being placed at a first location of the structure, and the traveler sensor being placed at a plurality of locations of the structure, wherein the data collection module receives the output signal from the reference sensor at the first location, and from the traveler sensor at each of the plurality of locations.
Duron et al. teaches a similar system having one of a plurality of sensors (4, 104, 204, 304, 404, 504, 604, 704, 804, 904) comprises a reference sensor (4), and one of the plurality of sensors (4, 104, 204, 304, 404, 504, 604, 704, 804, 904) comprises a traveler sensor (the other accelerometers like 104), the reference sensor (4) being placed at a first location of the structure (i.e. a first surface defined in [0114] where sensor 4 is attached), and the traveler sensor (the other accelerometers, like 104) being placed at a plurality of locations of the structure [0114], wherein the data collection module (i.e. the portion of 11a, 111a, 211a, as depicted through Fig. 1-10) receives the output signal from the reference sensor (4) at the first location (i.e. where the sensor is mounted), and from the traveler sensor (the other accelerometers) at each of the plurality of locations (respective to those sensor’s mounting location).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Morishita to include the sensors of Duron et al. because Duron teaches such a modification allows for real time monitoring and evaluation [0115], thereby improving the detection accuracy and results of Morishitia in real time.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lochry et al. (2018/0136085) which teaches a system for monitoring a structure and determining the health of that structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853